     9:19-cv-00917-TMC       Date Filed 11/17/20     Entry Number 23       Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                          BEAUFORT DIVISION

Sylvia Norris-Gremillion,         )
                                  )                      C/A No. 9:19-cv-917-TMC
                  Plaintiff,      )
                                  )
      v.                          )                              ORDER
                                  )
Andrew Saul, Commissioner of      )
Social Security Administration, 1
                                  )
                                  )
                  Defendant.      )
_______________________________)

       Plaintiff Sylvia Norris-Gremillion brought this action pursuant to 42 U.S.C.

§405(g), seeking judicial review of a final decision of the Commissioner of Social

Security (“Commissioner”) which denied Plaintiff’s claim for disability insurance

benefits and supplemental security income. (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(a), D.S.C., this matter was

referred to a magistrate judge for pretrial handling. Before this court is the magistrate

judge’s Report and Recommendation (the “Report”), recommending that the court

affirm the Commissioner’s decision. (ECF No. 18 at 12). Plaintiff filed objections

to the Report (ECF No. 19), and the Commissioner filed a response to those

objections (ECF No. 20). Accordingly, this matter is now ripe for review.


1
 Andrew Saul was sworn in as the Commissioner of the Social Security Administration on June
17, 2019. Pursuant to Fed. R. Civ. P. 25(d), Saul is substituted for Acting Commissioner Nancy
A. Berryhill as the defendant in this action.
    9:19-cv-00917-TMC       Date Filed 11/17/20   Entry Number 23   Page 2 of 12




                                   I. Background

      In July 2015, Plaintiff applied for benefits, alleging she became unable to

work on October 5, 2012. (ECF No. 10-2 at 18). Her claim was denied initially on

September 16, 2015 and upon reconsideration on October 23, 2015. Id. Pursuant to

Plaintiff’s request, an administrative law judge (“ALJ”) conducted a hearing on

August 10, 2017, at which Plaintiff was represented by counsel and during which a

vocational expert testified. Id.

      On December 29, 2017, the ALJ denied Plaintiff’s claim, finding her not

disabled under the Social Security Act (“SSA”). Id. at 21–29. The ALJ found that

Plaintiff suffered from left shoulder arthritis, bilateral carpal tunnel syndrome,

fibromyalgia, right knee osteoarthritis, coccydynia, obesity, alcohol dependence,

anxiety, depression with psychotic features, and bipolar disorder, which he found to

be severe impairments. Id. at 21. The ALJ also determined that Plaintiff suffered

from several nonsevere impairments, including gastroesophageal reflux disease

(“GERD”), migraine headaches, obstructive sleep apnea, and anemia. Id.

Additionally, “[w]ith regard to concentrating, persisting, or maintaining pace,” the

ALJ determined that “the [Plaintiff] has a moderate limitation.” Id. at 23. The ALJ

noted that “[m]ental status examinations” in the record reflect “that the [Plaintiff]

demonstrated a logical/goal-directed thought process as well as intact attention and




                                          2
      9:19-cv-00917-TMC     Date Filed 11/17/20   Entry Number 23     Page 3 of 12




concentration[,]” and that the Plaintiff “has a driver’s license and sometimes drives.”

Id.

       The ALJ then assessed Plaintiff’s residual functional capacity (“RFC”) and

concluded that, despite the foregoing impairments, Plaintiff could “perform

sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)” with several

limitations, finding that Plaintiff “can never climb ladders, ropes, or scaffolds,” “can

occasionally climb ramps and stairs, balance, stoop, stoop, kneel, crouch, and

crawl,” “can occasionally reach overhead with the left upper extremity,” and “can

have frequent exposure to hazards.” Id. Significantly, the ALJ found Plaintiff is

“limited to simple, routine, repetitive tasks performed for two hours at a time and no

interaction with the public.” Id.

       The ALJ concluded that, in light of Plaintiff’s RFC, she is unable to perform

her past relevant work as a cashier, customer service representative, forklift operator,

electronics assembler, and industrial cleaner. Id. at 27. Nevertheless, the ALJ

determined that, based on Plaintiff’s age, education, work experience, and RFC,

“there are jobs that exist in significant numbers in the national economy that

[Plaintiff] can perform,” including sorter, assembler, and inspector. Id. at 28. At the

administrative hearing, the ALJ posed a hypothetical to the Vocational Expert

(“VE”), asking him whether there were any jobs that a person of Plaintiff’s age and

background could perform where such jobs involved unskilled “sedentary work” that


                                           3
    9:19-cv-00917-TMC      Date Filed 11/17/20   Entry Number 23   Page 4 of 12




never required her to “climb ladders, ropes, or scaffolds,” and only occasionally

required “[o]verhead reaching with the left upper extremity.” Id. at 64. Most

importantly, the ALJ asked the VE to assume that the hypothetical worker would be

further limited to “simple routine repetitive tasks performed two hours at a time.”

Id. The VE responded that jobs existed within the limitations imposed by the

hypothetical, including sorter, assembler, and inspector. Id. Accordingly, the ALJ

concluded that Plaintiff has not been disabled within the meaning of the SSA since

June 27, 2015 and denied her claim. Id. at 29. On February 19, 2019, the Appeals

Council denied Plaintiff’s request for review, thereby making the ALJ’s decision the

final decision of the Commissioner. Id. at 2.

      Plaintiff filed this action for judicial review on March 26, 2019. (ECF No. 1).

On February 3, 2020, the magistrate judge issued the Report recommending the court

affirm the Commissioner’s decision. (ECF No. 18 at 12). In her opening brief,

Plaintiff argued that the ALJ’s RFC assessment failed “to account for Plaintiff’s

moderate limitations in concentration, persistence, and pace.” (ECF No. 14 at 3).

Citing Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015), Plaintiff noted that “the

ability to perform simple tasks differs from the ability to stay on task[,]” and

argued that the ALJ failed to explain whether Plaintiff possessed the ability to stay

on task during an entire workday. (ECF No. 14 at 3–4). The magistrate judge

disagreed, concluding that “the ALJ here (in compliance with the Mascio decision)


                                          4
    9:19-cv-00917-TMC       Date Filed 11/17/20   Entry Number 23     Page 5 of 12




specifically did address Plaintiff’s ability to stay on task, finding that Plaintiff had

the RFC for simple, routine, repetitive tasks ‘performed for two hours at a time and

no interaction with the public.’” (ECF No. 18 at 7). Finally, having determined that

the ALJ sufficiently explained his reasoning to permit judicial review, the magistrate

judge then found that Plaintiff “failed to demonstrate that the ALJ’s residual

functional capacity assessment is unsupported by substantial evidence or controlled

by an error of law.” Id. at 12.

      Plaintiff objected to the Report on the ground that the magistrate judge erred

in determining that the ALJ’s RFC assessment properly accounted for her moderate

limitations in concentration, persistence and pace. (ECF No. 19 at 1). Specifically,

Plaintiff complains that the ALJ’s explanation of the RFC assessment does not

adequately address “how Plaintiff would be able to perform tasks (and stay on task)

at the required pace throughout an eight (8) hour workday” in light of such

limitations. Id. The Commissioner filed a reply memorandum contending that

Plaintiff’s objection to the Report merely rehashed the same argument previously

presented to, and rejected by, the magistrate judge. (ECF No. 20 at 2).

                              II. Standards of Review

                  A. Judicial Review of the Decision of the ALJ

      The federal judiciary has a limited role in the administrative scheme

established by the SSA. Section 405(g) provides, “the findings of the Commissioner


                                           5
    9:19-cv-00917-TMC       Date Filed 11/17/20   Entry Number 23     Page 6 of 12




of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 405(g). “Substantial evidence has been defined . . . as

more than a scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review of the factual

circumstances that substitutes the court’s findings for those of the Commissioner.

Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir. 1971). Thus, in its review, the court

may not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] own judgment for that of the [Commissioner].”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      However, “[f]rom this it does not follow . . . that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right

of review contemplates more than an uncritical rubber stamping of the

administrative agency.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Rather,

“the courts must not abdicate their responsibility to give careful scrutiny to the whole

record to assure that there is a sound foundation for the [Commissioner’s] findings,

and that this conclusion is rational.” Vitek, 438 F.2d at 1157–58.

           B. District Court Review of Report and Recommendation

      The purpose of magistrate review is to conserve judicial resources. United

States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Thus, although the

recommendations set forth in the Report have no presumptive weight, and this court


                                           6
    9:19-cv-00917-TMC      Date Filed 11/17/20    Entry Number 23       Page 7 of 12




remains responsible for making a final determination in this matter, see Mathews v.

Weber, 423 U.S. 261, 270-71 (1976), the court is charged with making a de novo

determination of only those portions of the Report to which a specific objection is

made, see 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”); Fed. R. Civ. P. 72(b)(2) (“[A] party

may serve and file specific written objections to the proposed findings and

recommendations.”). On the other hand, the court need only review for clear error

“those portions which are not objected to—including those portions to which only

‘general and conclusory’ objections have been made[.]” Dunlap v. TM Trucking of

the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017). Thus, “[a] party's

objection to a magistrate judge's report must be ‘specific and particularized’ in order

to facilitate review by a district court.” Midgette, 478 F.3d at 621.

      “An objection is specific if it enables the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.”

Dunlap, 288 F. Supp. 3d at 662 n.6 (internal quotation marks omitted). Objections

which merely restate arguments already presented to and ruled on by the magistrate

judge or the court do not constitute specific objections. See, e.g., Frazier v. Wal-

Mart, C.A. No. 6:11-1434-MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31, 2012)

(noting that “almost verbatim restatements of the arguments made in previously


                                           7
    9:19-cv-00917-TMC      Date Filed 11/17/20   Entry Number 23    Page 8 of 12




ruled upon discovery motions” are not specific objections); Ashworth v. Cartledge,

C.A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of

arguments made in his response in opposition to Respondent's Motion for Summary

Judgment . . . do not alert the court to matters which were erroneously considered

by the Magistrate Judge”). Thus, a de novo review is wholly unnecessary for a

district court to undertake when a party seeks to rehash general arguments that were

already addressed in a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982); see also Dandy v. Berryhill, 6:17-cv-331-BHH, 2018 WL

4610757 (D.S.C. Sept. 26, 2018); Butler v. Berryhill, No. 4:16-cv-03209-JMC, 2018

WL 1556188, at *1 n.3 (D.S.C. Mar. 30, 2018) (“The court does not need to conduct

a de novo review of objections presented in the form of [complete statements] of

arguments already made . . . as these objections never cite specific conclusions of

the [report] that are erroneous.” (internal quotation marks omitted)). Furthermore,

in the absence of specific objections to the Report, the court is not required to give

any explanation for adopting the magistrate judge’s recommendation. Camby v.

Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

                                   III. Discussion

      In Mascio, the Fourth Circuit Court of Appeals found that the ALJ, in

assessing the claimant’s RFC, failed to mention how, if at all, the claimant’s


                                          8
    9:19-cv-00917-TMC      Date Filed 11/17/20   Entry Number 23    Page 9 of 12




moderate limitation in her ability to maintain concentration, persistence or pace

affected her capacity to perform various job functions for a full workday. See 780

F.3d at 637. Mascio explained that the lack of an explanation from the ALJ had

frustrated meaningful review by the court which was “left to guess about how the

ALJ arrived at his conclusions on . . . [Plaintiff’s] ability to perform relevant

functions.” Id. Additionally, the court determined that the ALJ’s hypothetical

question to the vocational expert was insufficient and “[did] not account for a

claimant’s limitations in concentration, persistence, and pace [merely] by restricting

the hypothetical question to simple, routine tasks or unskilled work.” Id. at 638.

      In this case, the ALJ did not leave the court to guess at how she arrived at her

conclusions in making the RFC assessment. The ALJ methodically considered the

relevant limitations set forth in the medical opinions of record, which is an

appropriate means by which to account for Plaintiff’s moderate limitations in

maintaining concentration, persistence, and pace. See Sizemore v. Berryhill, 878

F.3d 72, 81 (4th Cir. 2017) (concluding that an ALJ adequately accommodates a

claimant’s moderate difficulties in concentration, persistence, or pace by crediting

medical opinions of record and considering the limitations the medical providers

indicated as part of the RFC assessment). As noted by the magistrate judge, the ALJ

accorded great weight to the opinions of the state agency psychological consultants,

Jeanne Wright, Ph.D. and Larry Clanton, Ph.D., who found that Plaintiff “is able to


                                          9
    9:19-cv-00917-TMC      Date Filed 11/17/20   Entry Number 23     Page 10 of 12




understand and remember simple instructions and carry out short and simple

instructions, and she can maintain concentration and attention for periods of at least

two hours.” (ECF No. 10-2 at 27); see also Ward v. Colvin, No. 0:15-cv-00975-

TMC, 2016 WL 2956376, at *3 (D.S.C. May 23, 2016) (concluding the ALJ’s

acknowledgement of limitations identified in the state agency assessment, medical

records, and testimonial evidence provides a sufficient basis for his findings of fact).

Additionally, in questioning the vocational expert at the administrative hearing, the

ALJ posed two hypotheticals which both included a limitation “to simple routine

repetitive tasks performed two hours at a time.” (ECF No. 10-2 at 62, 64). The ALJ

then included this precise limitation in Plaintiff’s RFC assessment. Id. at 23.

Accordingly, the ALJ sufficiently accommodated Plaintiff’s moderate limitation in

concentration, persistence, and pace by finding that she has the ability to concentrate

and persist in the performance of detailed instructions and tasks for at least two hours

at a time. See Sisco v. Comm’r of Soc. Sec. Admin., No. 9:17-cv-3076-TMC, 2019

WL 396605, at *3 (D.S.C. Jan. 31, 2019); Falls v. Colvin, No. 8:14-cv-195-RBH,

2015 WL 5797751, at *7 (D.S.C. Sept. 29, 2015).

      Plaintiff filed objections to the Report, arguing that the ALJ “fail[ed] to

explain how Plaintiff would be able to perform tasks (and stay on task) at the

required pace throughout an eight (8) hour workday.” (ECF No. 19 at 1). According

to Plaintiff, the ALJ’s inclusion of the two-hour limitation in the RFC assessment


                                          10
    9:19-cv-00917-TMC     Date Filed 11/17/20   Entry Number 23     Page 11 of 12




and her consideration of the limitations discussed in the medical records were

insufficient to account for Plaintiff’s moderate limitations in concentration,

persistence and pace. Id. at 1–2.

      Plaintiff’s objection raises essentially the same argument first presented to the

magistrate judge in Plaintiff’s brief. See (ECF No. 14). Objections to the magistrate

judge’s Report are not a subsequent opportunity to reargue the merits of a case—

they are an opportunity to demonstrate to this Court particular errors in the

magistrate judge’s reasoning. See 42 U.S.C. § 405(g); Craig, 76 F.3d at 589. Thus,

“a mere restatement of the arguments raised in the summary judgment filings does

not constitute an ‘objection’ for the purposes of district court review.” Nichols v.

Colvin, No. 2:14-cv-50, 2015 WL 1185894, at *8 (E.D. Va. Mar. 13, 2015); Heffner

v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155, at *3 (D.S.C. Sept. 6, 2017)

(explaining that a district court “may reject perfunctory or rehashed objections to

R&Rs that amount to a second opportunity to present the arguments already

considered by the Magistrate Judge” (internal quotation marks omitted)).

Accordingly, the court need only review the Report and the magistrate judge's

recommendations on this issue for clear error. See Dunlap, 288 F. Supp. 3d at 662.

      As previously explained, the magistrate judge found that the ALJ properly

accounted for Plaintiff’s moderate limitations with regard to concentration,

persistence and pace in the hypothetical posed to the VE and in the RFC assessment,


                                          11
    9:19-cv-00917-TMC      Date Filed 11/17/20    Entry Number 23     Page 12 of 12




and did not leave the court to guess as to how she arrived at her decision. The court

perceives no clear error in the Report in that regard. See Sisco, 2019 WL 396605 at

*2–*3 (concluding that ALJ properly accounted for a moderate limitations in

concentration, persistence and pace in determining that claimant had an RFC to

“concentrate and persist for at least two hours at a time on these tasks”); Falls, 2015

WL 5797751 at *7 (concluding that ALJ’s hypothetical properly accounted for

claimant’s moderate limitation in concentration, persistence and pace where

question to vocational expert was limited to “simple, routine, repetitive tasks . . . for

extended periods, say two hour periods in eight hour day”).

                                   IV. Conclusion

      After a thorough review of the record, the court ADOPTS the Report (ECF

No. 18) and AFFIRMS the decision of the ALJ.

      IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
November 17, 2020




                                           12
